Title: To George Washington from Major General John Sullivan, 17 January 1778
From: Sullivan, John
To: Washington, George



Dear General
Camp Valley Forge Jany 17th 177[8]

In a Letter from Colo. Ramsey Dated the 11th Instant in the name of the Field officers at wilmington Stating the Nature of Their Claim to

the Goods taken in the Brig & Setting forth the Quantity he adds This Paragraph.
“A Letter was yesterday Sent to his Excellencey on the Subject Signed by all the Field Officers present it was wrote in a hurrey & I fear for want of a Deliberate & Cool Revisal it may Contain Some Expressions not So Respectful and Delicate as we Could wish. I dont know this to be The Case I rather hope it is not: I am Certain it was most Distant from our Intentions but Should we have been So unfortunate we Entreat you to be our Intercessor & Apologize for us.”
This he adds is wrote at the Desire of all the Field officers As I know The Field officers of that Division have Ever Entertained the most profound Respect for your Excellencey I cannot believe They would by Design Say or write anything which they Conceived at the time would be Disagreable to your Excellencey could I believe the Contrary I Should be far from wishing as I now Sincerly do that your Excellencey would Look upon the Exceptionable parts of that Letter as proceeding from hast & not from want of Respect. I have the Honor to be Dear General with much Respect your Excellenceys most obedt Servant

Jno. Sullivan

